241 N.W.2d 1 (1976)
The COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
John W. PIETERS, Respondent.
No. 59238.
Supreme Court of Iowa.
April 14, 1976.
Hedo M. Zacherle and Lee H. Gaudineer, Jr., Des Moines, for complainant.
John W. Pieters, pro se.
En banc.
McCORMICK, Justice.
This is a disciplinary proceeding arising from federal and state income tax violations by respondent John W. Pieters. Our Grievance Commission recommended that his license to practice law be suspended for 18 months. Upon our de novo review of the record we suspend his license indefinitely with no possibility of reinstatement for 18 months.
The record is undisputed. Respondent willfully and knowingly failed to file federal income tax returns for 1972 and 1973. The record does not show the amount of unpaid taxes for those years, but respondent's income was substantial. He willfully and knowingly failed to file Iowa income tax returns for 1967, 1969, 1970, 1971, 1972, and 1973. He owed more than $6000 in state income taxes for those years. In addition, in answering the annual questionnaire of the Client Security and Attorney Disciplinary Commission required by Court Rule 121.4, on July 18, 1974, he falsely certified that he had filed his 1973 federal and state tax returns.
In 1975 respondent was indicted in the Black Hawk County District Court on two counts of state income tax violations under § 422.25(5), The Code. He was convicted upon his plea of guilty and fined $2000.
Respondent's license to practice law in Iowa was temporarily suspended by this *2 court on June 18, 1975, pursuant to Court Rule 118.14.
As of the November 1975 grievance commission hearing he had paid in full all income taxes, interest and penalties due the federal and state governments for the years involved.
General principles applicable to this proceeding are discussed in recent cases and will not be repeated here. See Com. on Professional Ethics, etc. v. Wilson, 235 N.W.2d 117 (Iowa 1975); Com. on Professional Ethics, etc. v. Golden, 228 N.W.2d 113 (Iowa 1975); Com. on Prof. Ethics and Conduct, etc. v. Strack, 225 N.W.2d 905 (Iowa 1975); Committee on Professional Ethics v. Brom well, 221 N.W.2d 777 (Iowa 1974).
Respondent's conduct violated Disciplinary Rule 1-102 and § 610.24(3) and (4), The Code.
We find his license to practice law should be suspended indefinitely with no possibility of reinstatement for 18 months from the date of temporary suspension, June 18, 1975. See Court Rule 118.13.
Respondent's suspension shall apply to and include all facets of the ordinary law practice, including but not limited to examination of abstracts, consummation of real estate transactions and preparation of deeds, buy and sell agreements, contracts, wills and tax returns. Upon any application for reinstatement respondent shall prove he has not practiced law during the suspension period.
LICENSE SUSPENDED.
All Justices concur.